Citation Nr: 0722583	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  00-18 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for the period prior to August 29, 2006, and an 
initial disability rating in excess of 30 percent, for tinea 
cruris, manus, and pedis.

2. Entitlement to an initial disability rating in excess of 
10 percent for the period prior to April 15, 2005, and an 
initial disability rating in excess of 70 percent, for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and the Appeals Management Center (AMC) in 
Washington, DC.

In a March 1997 rating action, the RO granted service 
connection for tinea cruris, manus and pedis, and assigned a 
10 percent evaluation.  The veteran timely perfected an 
appeal of the initial rating to the Board.  In September 
2003, and again in May 2006, the Board remanded the issue for 
further development.  In a December 2006 rating decision, the 
RO granted the veteran an increased rating of 30 percent, 
effective August 29, 2006.

In a March 2004 rating decision, the RO granted service 
connection for anxiety disorder and assigned a zero percent 
(noncompensable) evaluation.  The veteran timely perfected an 
appeal of this determination to the Board.  In a May 2005 
rating decision, the RO increased the evaluation of the 
veteran's anxiety disorder to 10 percent, effective the date 
of service connection.  This matter was remanded by the Board 
in May 2006 for further development.  In a December 2006 
decision, the RO increased the veteran's rating from 10 
percent to 70 percent, effective April 2005.

Because the veteran's disability ratings do not represent the 
maximum ratings available for the disabilities on appeal, and 
because neither rating covers the entire period from the 
initial grant of service connection, the propriety of the 
initial ratings remains an issue for appellate review, and 
the Board has identified these issues as listed on the cover 
page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2003 and April 2006, the veteran testified before 
the undersigned Veterans Law Judge at Board hearings in 
Washington, DC.


FINDINGS OF FACT

1. The record does not reflect constant exudation or itching, 
extensive lesions, or marked disfigurement due to the 
veteran's tinea cruris, manus, and pedis prior to August 29, 
2006.

2. For the period beginning August 30, 2002, the veteran's 
tinea cruris, manus, and pedis affected 25 percent of the 
body surface area.

3. The veteran's tinea cruris, manus does not affect more 
than 40 percent of the entire body or more than 40 percent of 
exposed area, or require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.

4. The veteran's anxiety disorder for the period prior to 
April 15, 2005 more closely approximates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

5. The veteran's anxiety most closely approximates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), and an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for the period prior to August 30, 2002 for tinea 
cruris, manus, and pedis have not been met. 38 U.S.C.A. 
§§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.118, Diagnostic Codes 7813 (2002).

2. The criteria for an initial disability rating of 30 
percent, but no more, for tinea cruris, manus, and pedis from 
the period beginning August 30, 2002 have been met.  38 
U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.118, Diagnostic Codes 7801-7806, 7813 (2006).

3.  The criteria for an initial disability rating in excess 
of 30 percent, for tinea cruris, manus, and pedis have not 
been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 
38 C.F.R.§§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 
7801-7806, 7813 (2002, 2006).

4. The criteria for an initial disability rating in excess of 
10 percent for the period prior to April 15, 2005 for anxiety 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 
(2006).

5. The criteria for an initial disability rating in excess of 
70 percent, for anxiety disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9413 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2004 and May 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in May 2006.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in December 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the May 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post-service private and 
VA medical treatment records, letters from the veteran's 
private psychologist, several compensation and pension 
examinations, the veteran's testimony at his March 2003 and 
April 2006 Board hearings, and written statements from the 
veteran and his representative are associated with the claims 
file.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Initial Ratings

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for the period 
prior to August 29, 2006, and an initial disability rating in 
excess of 30 percent, for tinea cruris, manus, and pedis.  He 
also argues that he is entitled to an initial disability 
rating in excess of 10 percent for the period prior to April 
15, 2005, and an initial disability rating in excess of 70 
percent, for anxiety disorder.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

A. Tinea cruris manus and pedis

Initially, the Board notes that in addition to his service-
connected tinea cruris, manus, and pedis, the veteran is also 
service connected for striae distesae of the upper inner 
thighs associated with tinea cruris, manus, and pedis, for 
which he receives a separate disability rating that is not 
being challenged in the present appeal.  The Board also notes 
the general rule against the "pyramiding" of benefits.  See 
38 C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Therefore, to the extent that any symptomatology 
is contemplated in the veteran's rating for his service-
connected striae distesae, the Board will not consider such 
symptomatology in evaluating the level of disability of the 
veteran's tinea cruris, manus, and pedis.

Also, effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran was awarded an 
effective date for his disability rating prior to August 30, 
2002, the Board will consider the regulations in effect both 
prior to and since August 30, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran's tinea cruris, manus, and pedis are rated under 
Diagnostic Code (DC) 7813 for dermatophytosis.

Under the former version of DC 7813, effective prior to 
August 30, 2002, dermatophytosis is to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, DC 
7813 (effective prior to August 30, 2002).

Prior to August 30, 2002, eczema was rated under DC 7806, 
which provided for a 10 percent rating if there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating if there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and a 50 percent rating if there is ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Under the current version of DC 7813, effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806).  38 C.F.R. § 4.118, 
DC 7813.

Pursuant to the revised criteria for dermatitis or eczema 
under DC 7806, 60 percent is assigned for dermatitis or 
eczema with more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  30 percent is assigned for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  10 percent is 
assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Zero 
percent is assigned for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Scars that are deep or that cause limited motion are rated 
under DC 7801.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial, do not cause limited motion, and cover area 
of 144 inches or more are given a compensable rating under DC 
7802.  Unstable superficial scars are rated under DC 7803.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7805 provides that other scars are rated 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DCs 7801-7805, 7819.

The veteran was afforded a VA examination in July 1994.  On 
examination, the following was found: striae in the groins; 
scaling on the soles, sides and pedal web spaces of the feet, 
worse on the left, with a few nails dystrophic; left hand 
scaly, with dystrophy of all finger nails; right hand showing 
onychodystrophy of the thumb and index fingers only, with no 
scaling of the hand.  The veteran was diagnosed as having 
tinea pedis with onychomycosis, tinea manus with 
onychomycosis, and striae in groins secondary to treatment 
for dermatitis of question type.

VA treatment records dated between February 1998 and 
September 1998 indicate treatment for tinea pedis, manus, and 
cruris, and onychomycosis.  Physical examination findings 
include fine white scales on the hands and feet, erythema 
over the groin area, dystrophy of the finger and toe nails, 
pain in fingers, and itchy groin.

The veteran was afforded another VA examination in April 
1999.  On examination, it was noted that the symptoms 
included itch and occasional pain with cracking of the skin.  
On physical examination, the following was noted: mild 
scaling of the hands; minimal discoloration of three 
fingernails; some scaling in the left forth total web space; 
no ulceration, exfoliation, or crusting; and no associated 
systemic and nervous manifestations.  The veteran was 
diagnosed as having tinea monilial-cruris and pedis with 
minimal nail changes consistent with onychomycosis.

The veteran was afforded a VA examination in March 2005.  On 
examination, the veteran was diagnosed as having a service-
connected skin disease.

The veteran was afforded another VA examination in April 
2005.  On examination, the following was noted: the 
fingernails showed thick hyperkeratotic grayish nails, more 
characteristic and more obvious in the thumbnails, but also 
involving the other fingernails; onychomycosis and fungal 
infection were also very clear in the toenails; there was 
hyperkeratosis and cracking of the skin of the palms and 
finger skin, and there was hyperkeratosis of the soles.  The 
veteran was assessed as having onychomycosis of the 
fingernails and toenails and hyperkeratosis and palmer 
plantar hyperkeratosis of both palms and soles, with tinea 
cruris and pedis active problems.

The veteran was afforded a VA compensation and pension 
examination on August 29, 2006.  On examination, the 
following was noted: there was no rash seen in the scrotum or 
buttock or anal area; examination of the hands showed 
desquamation and scaliness of both hands, mostly on the left 
more than the right, and fungal nail changes seen on the 
fingernails bilaterally; examination of the feet showed 
desquamation of the soles of the feet and also onychomycosis 
change and fungal changes seen on the ten toenails; and no 
other rash was seen on examination.  The veteran was 
diagnosed as having fungal rash in the hands, feet and groin 
area starting in February 1990, with the condition chronic 
and seen during the examination mostly of the hands and feet 
and fingernails and toenails, and no rash seen in the groin 
area.  The examiner stated that the percent of the body 
surface area was the hands and feet and groin area, which was 
25 percent of the body surface area, 0 percent of the exposed 
body surface area.

After a review of the record, the Board finds that the 
veteran's tinea cruris, pedis, and manus do not more closely 
approximate the criteria for a 30 percent rating than those 
for a 10 percent rating for the period prior to August 29, 
2006 under the old versions of DC 7813 and DC 7806, but do 
approximate the criteria for a 30 percent rating under the 
versions of DC 7813 and DC 7806 effective August 30, 2002.  
Furthermore, the Board finds that the veteran's disability 
does not approximate the criteria for a rating in excess of 
30 percent under either the old or new versions of DC 7806.

The veteran's disability prior to August 29, 2006 does not 
approximate the criteria for a 30 percent rating under the 
old version of DC 7806, as the record does not reflect 
constant exudation or itching, extensive lesions, or marked 
disfigurement due to the veteran's disability for that 
period.  Rather, the veteran's disability is consistently 
characterized on examination reports prior to August 29, 2006 
by dystrophic nails and scaling of the skin.  Such findings 
more closely approximate the criteria for a 10 percent rating 
under the old version of 7806 of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The Board notes that while no exudation, extensive lesions, 
or marked disfigurement have been noted on examination for 
the time period in question, itching had been noted, 
including itch and occasional pain with cracking of the skin 
as symptoms noted on April 1999 VA examination.  However, the 
Board notes that itching is contemplated under the criteria 
for a 10 percent rating under the old version of DC 7806, and 
such itching in the instant case has never been noted in the 
medical record to be constant.

The Board finds that the veteran's disability prior to August 
29, 2006 does approximate the criteria for a 30 percent 
rating under the version of DC 7806 effective August 30, 
2002.  In making this determination, the Board notes that the 
RO increased the veteran's rating for his skin disability 
from 10 percent to 30 percent, effective August 29, 2006, 
based on the VA compensation and pension examination report 
dated August 29, 2006, in which the examiner stated that the 
percent of the body surface area was the hands and feet and 
groin area, which was 25 percent of the body surface area.  
However, the examination results on August 29, 2006 
examination regarding the extent of the veteran's skin 
condition do not appear significantly different from the 
examination results on April 2005 VA examination.  The Board 
notes that the percent of body surface area affected by the 
veteran's skin condition was not noted to be 25 percent until 
the August 29, 2006 examination, but also notes that previous 
examination reports contained no indication of what percent 
of body surface area was affected by the veteran's skin 
condition.

Thus, the fact that the first examination finding of record 
of body area affected being 25 percent occurred on August 29, 
2006 VA examination appears to be due to the fact that the 
veteran, through no fault of his own, did not receive an 
adequate examination to evaluate his condition under the 
criteria of DC 7806 until August 29, 2006, rather than the 
fact that the veteran's level of disability actually 
increased between August 30, 2002 and August 29, 2006.  
Therefore, affording the veteran the benefit of the doubt, 
the Board finds that, prior to August 29, 2006, the veteran's 
tinea cruris, manus, and pedis affected 25 percent of the 
body surface area, and thus, under the version of 7806 
effective August 30, 2002, veteran's disability approximated 
the criteria for a 30 percent rating.

With respect to whether the veteran is entitled to a 
disability rating in excess of 30 percent for his skin 
disability, the veteran's disability does not approximate the 
criteria for a 50 percent rating under the old version of DC 
7806, as the record does not reflect ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or that the disability is exceptionally 
repugnant.  The record reflects desquamation and scaliness 
and fungal and onychomycosis nail changes of the hands and 
feet, but ulceration, exfoliation, crusting, and systemic or 
nervous manifestation, have not been noted.  Also, while the 
Board notes the change in appearance of the affected areas 
due to tinea pedis, cruris, and manus, there is no indication 
in the record that the veteran's condition is exceptionally 
repugnant.

Also, the veteran's disability does not approximate the 
criteria for a 60 percent rating under the new version of DC 
7806, as the record does not reflect that the condition 
affects more than 40 percent of the entire body or more than 
40 percent of exposed area, or required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
Rather, on August 2006 VA examination, the examiner stated 
that the percent of the body surface area was the hands and 
feet and groin area which was 25 percent of the body surface 
area and 0 percent of the exposed body surface area.  There 
is no indication whatsoever that more than 40 percent of the 
exposed areas of the body or of the entire body have been 
affected by the veteran's condition.  Nor does the record 
indicate that constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required during the past 12-month period, although the record 
does indicate treatment with anti-fungal medication such as 
ketoconazole cream, Lotrimin cream, Exelderm cream, and 
Oxistat.

The Board has considered that under the new version of DC 
7813, the veteran can also be rated under DCs 7801, 7802, 
7803, 7804, or 7805, but finds that the veteran's condition 
is more properly rated under DC 7806.  First, the veteran 
cannot receive a higher rating under Diagnostic Codes 7802, 
7803, or 7804, as 10 percent is the highest rating allowed 
under those codes.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Second, the record has at no point reflects that the 
veteran suffers impairment of the hand, foot, or any other 
function, and thus a rating under DC 7805 is not proper.  
Finally, as the veteran's tinea cruris, manus, and pedis have 
never been noted to be associated with underlying soft tissue 
damage or to cause limited motion, a rating under Diagnostic 
Code 7801 is not proper.

Accordingly, for tinea cruris, manus, and pedis, a rating in 
excess of 10 percent prior to August 30, 2002 is not 
warranted, a rating of 30 percent for the time period 
beginning August 30, 2002 is warranted, and a rating in 
excess of 30 percent is not warranted.



B. Anxiety disorder

The veteran's psychiatric disability is evaluated under DC 
9413, 38 C.F.R. § 4.130.  Under DC 9413, the following 
applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

1. Prior to April 15, 2005 

The veteran sought admission for detoxification at VA 
facility twice in August 1996.

On psychiatric evaluation at the first discharge, the 
following was noted: the veteran was a pleasant, attentive 
man, with fluent and spontaneous speech without any signs of 
formal or content-related thought disorder; his affect was 
appropriate to content and speech; there was no evidence of 
depression suicidal or homicidal ideation; he denied auditory 
hallucinations, visual hallucination, ideas of reference, or 
phobic or other anxiety symptoms; he was alert and oriented 
times three, and reported to have some problems in with 
memory in the past forcing him to write down all his 
appointments; he was able to name the past four presidents 
correctly and quickly and he recalled two out of three 
objects after 5 minutes; similarities were 50/50; he was able 
to abstract meaning from proverbs all right; he gave 
conventional answers to routine judgment questions; and he 
was found to have good insight.  The veteran was diagnosed as 
have polly substance abuse, and his Global Assessment of 
Functioning (GAF) score was 65.

On psychiatric evaluation at the second discharge, it was 
noted that the veteran made good eye contact, spoke fluently 
and processed information logically, denied psychotic 
symptoms, was euthymic, denied homicidal or suicidal 
ideation, was alert and oriented times three, could remember 
4 out of 4 objects after 5 minutes, was able to give the 
names of the past 5 presidents, did mental calculations 
properly and without delay or mistakes, and showed good 
insight and judgment.  The veteran was diagnosed as having 
alcohol dependence, rule out social phobia, and rule out 
personalities disorder, not otherwise specified, with 
antisocial traits.  He was given a GAF score of 60.

The veteran again sought admission for detoxification at a VA 
facility in March 1997.  At that time, it was noted that the 
veteran was last detoxified in August 1996, and the veteran 
reported that he had been sober until one month prior, that 
he denied depression or any new psychological phenomena since 
his last treatment, and that he reported having a good work 
history since then and living with a girlfriend until 
recently.  On admission, the following was noted: the veteran 
was alert, cooperative, restless, and fully oriented; he 
described his mood as steady but anxious and had appropriate 
affect with good range; he denied suicidal or homicidal 
ideation, delusions, hallucinations, or other abnormalities 
of thought; he demonstrated good concentration and recalled 
correctly the last six U.S. presidents; he memorized three 
complex items and recalled them after five minutes correctly; 
abstraction and insight were normal; and in social judgment 
tests, he stated that, smelling smoke in a crowded theater, 
he would yell "fire".  The veteran was diagnosed as having 
alcohol dependence, history of social phobia, in partial 
remission, and his estimated GAF on discharge was 75.

The veteran again sought admission for detoxification at a VA 
facility in June 1997.  On mental status examination, the 
veteran was noted to be verbally fluent, to make good eye 
contact with good mood, to have no suicidal or homicidal 
ideation and no evidence of psychotic symptoms, and to be 
alert and oriented times 3 with cognitive functions mildly 
impaired by his intoxication.  The veteran was diagnosed as 
having poly substance abuse, and his GAF was noted to be 70 
on discharge.

VA psychology notes dated from Jun e1999 to February 2000 
indicate diagnoses of borderline personality disorder and GAF 
scores of 45.

The veteran was given a VA examination in February 2000.  On 
examination, the veteran reported the following: he had 
problems because of the scars on his groin; the scarring had 
no effect whatever on his ability to work, but he thought 
about it once a day for perhaps an hour or so; and he thought 
that women may be repelled by his scars, but was unable to 
provide further detail or to substantiate any actual effect.  
On mental status examination, the following was noted: the 
veteran had no impairment of thought processes or 
communication; he had no delusions or hallucinations; he did 
exhibit some inappropriate behavior (sexual impulsive 
behavior), but this had nothing to do with his scarring; he 
had no suicidal or homicidal thoughts; he could maintain 
personal hygiene and other basic activities of daily living; 
he was oriented to time, place, and person; he had no memory 
loss; he had no obsessive or ritualistic behaviors with the 
possible exception of attending adult movie theaters; rate 
and flow of speech were normal; panic attacks were not 
present; he was not depressed; he had impaired impulse 
control with regard to his sexual behavior; sleep impairment 
was not present; and the veteran was unable to describe any 
other symptomatology.  The veteran was diagnosed as having 
borderline personality disorder.  The examiner explained that 
this was substantiated by a pattern of unstable and intense 
relationships, unstable sense of self, impulsivity, sexual 
habits, substance abuse, and affective instability and 
chronic feelings of emptiness.  The examiner opined that 
anxiety disorder did not seem to be present, and it was 
highly likely that his borderline personality disorder 
existed independently and of his service history and was not 
in any way caused by events in service and most certainly was 
not caused by the patients scarring.  The veteran was given a 
GAF score of 40 due to major impairments across multiple 
areas such as work, family relationships, and judgment.

November 1999 to May 2001 VA medical treatment notes indicate 
psychiatric treatment.

On May 2000 outpatient psychology examination, it was noted 
that the veteran was alert and oriented times 3, well-groomed 
and casually dressed, sitting calmly with quite demeanor, had 
good eye contact and normal speech in rate, volume and flow, 
and had a coherent thought process.  The veteran was 
diagnosed as having rule out anxiety disorder, and he was 
given a GAF score of 55.

On June 2000 outpatient psychiatric evaluation, the following 
was noted: the veteran was well-dressed and groomed, alert 
and cooperative; he had good eye contact; speech was normal 
in volume and rhythm; there was slight anxiety; thought 
processes did not reveal any paranoia or delusion or 
looseness of association; he denied any suicidal or homicidal 
ideations; he presented being cognitively grossly intact; his 
memory was intact, remote as well as recent; and judgment was 
good, with proverbs-intact and calculations-intact.  The 
veteran was diagnosed as having anxiety disorder and was 
given a GAF score of 65.

The veteran was provided an examination in December 2001 by 
an independent psychiatrist.  On mental status examination, 
the following was noted: the veteran's appearance was older 
than his stated age, he was casually dressed and neatly 
groomed; his gait was normal; he was relaxed without signs of 
psychomotor agitation or retardation; he speech was fluid and 
coherent; his attitude was somewhat guarded but he was not 
irritable or aggressive; his mood was euthymic with congruent 
affect; he did not show any signs of anxiety; his thought 
processing was logical, goal-directed and relevant; he denied 
having hallucinations, suicidal or homicidal ideations; he 
was not delusional; he was fully oriented time, place and 
person; his remote memory appeared to be intact; he was able 
to subtract sevens from one-hundred, to name object and 
follow commands; his intelligence appeared to be average; his 
attention and concentration were good; his insight was good; 
his judgment was intact.  The veteran was diagnosed as having 
adjustment disorder, and given a GAF score of approximately 
80.  The examiner's assessment was that the veteran claimed 
to have "social phobia" and "social anxiety" that he 
related to his inability to relate to women because of some 
scars that he had in the groin area.  The examiner opened 
that the veteran did not meet the criteria for generalized 
anxiety or social anxiety, and that he might have and 
adjustment disorder.

VA mental hygiene progress notes dated from May 2001 to April 
2005 indicate that the veteran repeatedly reported social 
isolation and that he avoided women due to his groin scars.  
The veteran was noted to be neat, to have a dysthymic, 
dysphoric, or mildly anxious affect, to have clear and sound 
thinking, and to be friendly and euthymic.

Additionally, the veteran's VA psychologist, Dr. G. wrote 
several letters on the veteran's behalf.  An August 2001 
letter indicates that the veteran did not exhibit signs 
symptoms or social history consistent with a diagnosis of 
borderline personality disorder, but the veteran exhibited a 
social anxiety secondary to his scarring.  An October 2002 
letter indicates that while the veteran was a very cordial 
and engaging man, his fear of intimacy secondary to his fear 
of being ridiculed for the scarring in his groin area, caused 
the veteran not to date.  A January 2005 letter indicates 
that the veteran's anxiety warranted a much higher disability 
rating than 0 percent, that the veteran's anxiety over his 
scarring prevented him from dating and caused him to drink as 
a means of coping, that the veteran was able to endure the 
stress of junior college and completed an associates degree 
in the past few years, and that he did not feel the pressure 
normally associated with work.

After a review of the record, the Board finds that, prior to 
April 15, 2005, the veteran's anxiety disorder does not more 
closely approximate the criteria for a 30 percent disability 
rating than those for a 10 percent disability rating.  
Specifically, the Board finds that prior to April 15, 2005 
the veteran's anxiety disorder does not approximate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The medical record for the relevant time period is negative 
for suspiciousness, panic attacks, or chronic sleep 
impairment, with specific findings on February 2000 VA 
examination of no panic attacks or sleep impairment.  The 
Board notes that on being admitted for detoxification in 
August 1996, the veteran reported having some problems in 
with memory in the past, forcing him to write down all his 
appointments.  However, memory loss is not noted anywhere 
else in the record, and, on February 2000, June 2000, 
December 2001 VA examinations, memory was specifically noted 
to be unimpaired or intact.

The Board notes that the veteran, though most of the medical 
record prior to April 15, 2005, reported social isolation, 
and, in particular, a lack of interaction with women.  Also, 
the veteran was noted to have a dysphoric mood and to suffer 
from anxiety, and depressed mood and anxiety are symptoms 
listed in the criteria for a 30 percent rating under DC 9413.  
However, the record does not reflect that such symptoms were 
productive of intermittent periods of inability to perform 
occupational tasks, as is required under the criteria for a 
30 percent rating.  In this regard, the Board notes that 
occupational and social impairment and occasional decrease in 
work efficiency due to symptoms are criteria for both a 10 
percent rating and 30 percent rating under DC 9413.  On 
February 2000 examination, the veteran reported that scarring 
had no effect whatever on his ability to work, the January 
2005 letter from Dr. G. indicates that the veteran was able 
to endure the stress of junior college and completed an 
associates degree in the past few years, and that he did not 
feel the pressure normally associated with work.  Also, none 
of the medical evidence in the record indicates that the 
veteran's anxiety due to his groin scars caused intermittent 
periods of inability to perform occupational tasks for the 
period prior to April 15, 2005.

The Board notes that the medical record prior to April 15, 
2005 contains GAF scores as low as 40.

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

However, the Board in this case finds the GAF scores of 
record to be of limited probative value, as such scores have 
been extremely inconsistent, with the veteran scoring 65 and 
60 in August 1996, 75 in March 1996, 70 in June 1996, 45 in 
VA psychology notes dated June 1999 through February 2000, 40 
on February 2000 examination, 55 on May 2000 outpatient 
psychology examination, 65 on June 2000 outpatient 
psychiatric evaluation, and 80 on December 2001 psychiatry 
examination.

Additionally, while noting the veteran's GAF scores, and in 
particular his scores of 45 or lower, the Board does not find 
that any GAF score prior to April 15, 2005 compels a 
disability rating in excess of 10 percent.  First, despite 
the veteran's given GAF scores, the record is negative for 
any symptomatology approximating impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Also, for the period in question, 
the record is negative for evidence of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Furthermore, the record does not indicate 
flat affect and circumstantial speech, or occasional panic 
attacks.  The Board notes that moderate difficulty in social 
functioning, including having few friends, is noted in the 
record, but that even considering this, the veteran's anxiety 
disorder does not approximate the criteria of a 30 percent 
rating under DC 9413.  Also, once again, the Board notes that 
the effect of anxiety secondary to the veteran's groin scars 
has not been shown to have affected occupational functioning 
to the level required for a 30 percent rating under DC 9413.

The Board also notes that the GAF score of 45 given in VA 
psychology notes dated June 1999 through February 2000 
contain minimal objective findings as to the veteran's mental 
status and relate the veteran's GAF score to borderline 
personality disorder rather than anxiety disorder.

Also, although the veteran was given a GAF score of 40 on 
February 2000 examination, medical findings on that 
examination are not consistent with the criteria for a 30 
percent rating under DC 9413.  On that examination, it was 
noted that the veteran had problems because of the scars on 
his groin, that the scarring had no effect whatever on his 
ability to work, but he thought about it once a day for 
perhaps an hour or so, and that he thought that women may be 
repelled by his scars, but was unable to provide further 
detail or to substantiate any actual effect.  On mental 
status examination, it was noted that panic attacks were not 
present, that the veteran was not depressed, and that sleep 
impairment was not present.  Also, the February 2000 examiner 
opined that anxiety disorder did not seem to be present, and 
it was highly likely that the veteran's borderline 
personality disorder existed independently and of his service 
history and was not in any way caused by events in service 
and most certainly was not caused by his scarring.

Moreover, the February 2000 VA examiner assigned the veteran 
a GAF score of 40 due to major impairments across multiple 
areas such as work, family relationships, and judgment.  
However, the examiner's findings on examination included that 
the veteran's scarring had no effect whatever on his ability 
to work, the only description of impairment of judgment was 
that the veteran did exhibit some inappropriate behavior 
(sexual impulsive behavior), which the examiner opined had 
nothing to do with his scarring, and no description of how 
the veteran's anxiety due to his scars affected his family 
relationships was included in the examination report.  
Accordingly, even considering the GAF score of 40 assigned to 
the veteran on February 2000 VA examination, the examination 
report does not establish that the veteran's disability 
approximated the criteria of a rating in excess of 10 
percent.

In short, the veteran's anxiety disorder for the period prior 
to April 15, 2005 more closely approximates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Accordingly, a disability rating 
for anxiety disorder in excess of 10 percent for the period 
prior to April 15, 2005 is not warranted.

2. Beginning April 15, 2005

The veteran was afforded a VA examination on April 15, 2005.  
On mental status examination, the following was noted: the 
veteran was well groomed, in no apparent distress, and 
cooperative, with no signs of psychomotor retardation, 
agitation, or abnormal movements; he maintained good eye 
contact; speech was clear with normal rate, rhythm, normal 
repetition and comprehension; his thought process was 
coherent with no loose associations, racing thoughts, 
tangentially, or circumstantially; there was no thought 
blocking, insertion, withdrawals, broadcasting or mind 
reading; his thought content showed no signs of delusions of 
persecution, grandiosity, guilt; there were no signs of 
serialization, depersonalization, compulsions, or obsessions; 
he denied paranoia, or suicidal or homicidal ideation; he 
denied auditory, visional or tactile hallucination; his 
insight and judgment were fair; his mood was 5 out of 10; his 
sleep, energy and concentration were poor; he was alert and 
oriented times 2; he remembered the past 3 presidents; his 
proverb interpretation /abstraction was abstract; and he was 
able to name, repeat, read, write, and copy a figure.  The 
examiner's impression was that the veteran reported symptoms 
of anxiety that were severe, disabling, and recurrent, that 
he was unable to function socially because of fears of 
ridicule and his social sphere had become constricted, and 
that anxiety was not recognized as such until he became sober 
and he may have been self-medicating the symptoms with 
substance use.  The veteran was diagnosed as having anxiety 
disorder, not otherwise specified, rule out adjustment 
disorder, recurrent.

In July 2006, the veteran's VA psychologist, Dr. G., wrote a 
letter indicating that it was his professional opinion that 
the veteran suffered from a severely debilitating anxiety 
disorder, such that it had had a profound effect, initially 
on his social functioning, and ultimately on his occupational 
functioning as well.  Dr. G. indicated that the impact on the 
veteran's ego had impacted his ability to relate socially, 
and further impacted his ability to retain and maintain work 
relations, and that he had been able to do a limited amount 
of work due to his anxiety condition.  Dr. G. stated that the 
veteran was in the severe range of anxiety, and that his GAF 
was only 40.

The veteran was given another VA examination in September 
2006.  On examination, the following was noted: the veteran 
was amiable thought his appointment; he fidgeted 
substantially; he was straightforward and was a credible 
reporter (e.g. he did not over-report symptoms); he reported 
that he was irritable only on rare occasions; he judgment was 
impaired by strong avoidance tendencies that were ultimately 
self-defeating; his insight was limited, although he had some 
awareness that his preoccupations were excessive; his affect 
varied superficially cheerful to rueful; he showed a 
chronically surprised quality; he did not show any evidence 
of psychosis.  The veteran was diagnosed as having 
generalized anxiety disorder, agoraphobia without history of 
panic, obsessive-compulsive disorder, body dysmorphic 
disorder, and dysthymic disorder.  The veteran was given a 
GAF of 48.  The examiner opined that the veteran developed a 
constellation of anxiety symptoms and dysthymic disorder, 
that he became increasingly and chronically depressed as 
these symptoms interfered with his life, that he drank to 
excess for many years to manage his symptoms, that he was not 
able to work at this time beyond helping out in his apartment 
complex, and that his status was unlikely to change 
substantially in the near to intermediate future.  The 
examiner stated that the veteran met the criterion of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as... difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.

After a review of the record, the Board finds that the 
veteran's anxiety disorder does not more closely approximate 
the criteria for a 100 percent rating than those for a 70 
percent rating under DC 9413.  While the record demonstrates 
social impairment, is does not demonstrate total occupational 
and social impairment.  Impairment in thought processes or 
communication has never been indicated in the medical record.  
Nor have any delusions or hallucinations.  The veteran's 
behavior has consistently been noted to be appropriate, and 
the veteran has never been noted to be, or ever claimed to 
be, a danger to himself or others.  Furthermore, he has 
always been noted to maintain personal hygiene, to be 
orientated to time and place, and has never demonstrated 
significant memory loss.

The Board notes that the September 2006 VA examiner, while 
describing the veteran's anxiety symptoms as severe, 
specifically noted that the veteran met the criteria for a 70 
percent rating rather than a 100 percent rating, noting that 
the veteran's condition approximated occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.

The Board also notes the July 2006 letter of Dr. G indicating 
that the veteran had a severely debilitating anxiety disorder 
such that it had had a profound effect, initially on his 
social functioning, and ultimately on his occupational 
functioning, that he had been able to do a limited amount of 
work due to his anxiety condition, that the veteran was in 
the severe range of anxiety, and that his GAF was only 40.  
However, the level of disability described by Dr. G. is 
completely consistent with the criteria for a 70 percent 
rating under DC 9413, which includes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

Accordingly, a disability rating in excess of 70 percent for 
anxiety disorder is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to an initial disability rating in excess of 
10 percent for the period prior to August 30, 2002 for tinea 
cruris, manus, and pedis is denied.

2. Entitlement to an initial disability rating of 30 percent, 
but no more, for tinea cruris, manus, and pedis from the 
period beginning August 30, 2002 is granted subject to the 
law and regulations governing the award of monetary benefits.

3.  Entitlement to an initial disability rating in excess of 
30 percent, for tinea cruris, manus, and pedis is denied.

4. Entitlement to an initial disability rating in excess of 
10 percent for the period prior to April 15, 2005 for anxiety 
disorder is denied.

5. Entitlement to an initial disability rating in excess of 
70 percent for anxiety disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


